Citation Nr: 1107809	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  08-15 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
generalized anxiety disorder with psycho-physiological 
gastrointestinal symptoms. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from June 1965 to May 1969.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which denied a higher rating than 10 percent for a 
service-connected psychiatric disorder. 

After the Veteran's having filed an appeal in this case, a March 
2009 RO rating decision awarded a 30 percent evaluation, 
retroactive to March 19, 2007, the date         the Veteran 
initially requested an increased rating. Regardless of the award,                
the claim for a still higher schedular rating prevails on appeal. 
See A.B. v. Brown,          6 Vet. App. 35, 39 (1993) (the 
claimant is presumed to be seeking the highest possible rating 
for a disability unless he or she expressly indicates otherwise)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

Unfortunately, still further development is required before a 
decision may be issued in this case. 

Provided by the Veteran is July 2008 administrative decision from 
the Social Security Administration (SSA) indicating his 
entitlement to receive disability benefits from that agency, and 
listed amongst the medical conditions underlying that award is 
"depression." Clearly then the Veteran's current psychiatric 
state was considered in the SSA's decision. Therefore, the 
administrative decision itself,            as well as all 
supporting medical records (from VA and private treatment 
providers) would likely be pertinent to the instant appeal before 
VA. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 
Consequently, a remand is required so that                 the 
RO/AMC may acquire all supporting medical records in connection 
with the SSA administrative decision on the claim with that 
agency. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). See 
also Woods v. Gober, 14 Vet. App. 214 (2000).

While this matter is on remand, a new VA Compensation and Pension 
examination by a psychiatrist will be essential to update the 
record. The Veteran last underwent VA examination in July 2008, 
and a more contemporaneous examination will be useful. See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing 
Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the 
record does not adequately reveal the current state of the 
claimant's disability ...the fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination."). See also Caffrey v. Brown, 6 Vet. App. 377 
(1994).

In requesting a VA psychiatric examination, the Board 
acknowledges that previously the Veteran has received a battery 
of VA gastrointestinal exams as well, meant to determine the 
extent, if any, of GI disability incidental to his service-
connected psychiatric disability. In each instance, however, 
through VA GI exams dated from August 2007 and August 2008, the 
conclusion expressed was that         the Veteran's 
gastroesophageal reflux disease (GERD), esophagitis and irritable 
bowel syndrome was not incurred in service, or for that matter, 
secondarily related to service-connected generalized anxiety 
disorder. The Board is satisfied that          thus far the 
Veteran's GI symptomatology has been effectively excluded as a 
component of his service-connected psychiatric disability, to the 
point that a separate VA GI examination would be duplicative. 
That does not end the inquiry for decisional purposes though. 
Should any new evidence associating GI symptomatology with the 
Veteran's generalized anxiety disorder be received from other 
sources, the RO/AMC is directed to consider still the possibility 
of separate compensable ratings for both psychiatric, and GI 
symptomatology. 






Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should take appropriate action 
to obtain copies of the SSA administrative 
decision(s) on a claim for benefits with that 
agency, along with all medical records 
underlying that determination. Then, 
associate all documents received with the 
Veteran's claims file.

2.	The RO/AMC should then schedule the Veteran 
for a VA psychiatric examination to determine 
the current severity of the Veteran's 
generalized anxiety disorder. The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.             All indicated tests 
and studies should be performed, and all 
findings should be set forth in detail. It is 
requested that the VA examiner indicate all 
present symptoms and manifestations 
attributable to the Veteran's service-
connected psychiatric disorder, in accordance 
with the rating criteria specified at 38 
C.F.R. §4.130, Diagnostic Code 9400. The 
examiner should assign a Global Assessment of 
Functioning (GAF) score and explain the basis 
for this finding. In providing the requested 
findings, the VA examiner should also note 
consideration of the previous VA psychiatric 
examinations dated from           July 2008 
and June 2007. 

3.	The RO/AMC should then review the claims 
file.                  If any of the 
directives specified in this remand have not 
been implemented, appropriate corrective 
action should be undertaken before 
readjudication. Stegall v. West,           11 
Vet. App. 268 (1998).

4.	Thereafter, the RO/AMC should readjudicate 
the claim on appeal in light of all 
additional evidence received.   The RO/AMC 
should take into consideration whether there 
is any basis to assign a separate compensable 
rating for gastrointestinal symptomatology, 
if there is sufficient evidence to establish 
that this developed as secondary to service-
connected generalized anxiety disorder                    
(or otherwise had its inception during active 
duty military service). If the benefit sought 
on appeal is not granted,  the Veteran and 
his representative should be furnished with a 
Supplemental Statement of the Case (SSOC) and 
afforded an opportunity to respond before the 
file is returned to  the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim. His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

(CONTINUED ON THE NEXT PAGE)









This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


